Citation Nr: 1450673	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  10-47 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for the service-connected scar on the right elbow (claimed as a right arm and elbow disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified before the undersigned at a March 2011 Travel Board hearing. The hearing transcript is of record.  At that time, he submitted additional medical evidence, which has not yet been considered by the RO.  However, he waived initial RO consideration of the evidence.

In addition, this matter was previously remanded by the Board for further development in January 2014.  The Board finds that there has been substantial compliance with the remand instructions and this case has been returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

For the entire appeal period the Veteran's service-connected scar on the right elbow (claimed as a right arm and elbow disability) has consistently been superficial, stable, not painful, less than 144 square inches (929 square centimeters) in area, and productive of no disabling effects or functional impairment.



CONCLUSION OF LAW

The criteria for an initial compensable rating for a scar on the right elbow (claimed as a right arm and elbow disability) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, DC 7805 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b) (1). 

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA medical records, and private treatment records as identified by the Veteran are in the file.  VA treatment records have also been associated with the Veteran's electronic paperless file (Virtual VA).  The record indicates VA has successfully attempted to obtain, to the extent possible, all outstanding private medical records identified by the Veteran.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The record indicates that the Veteran was afforded VA examinations in March 2010 and March 2014.  The findings of the VA examiner involved review of the claims file and a thorough examination of the Veteran and the conclusions reached were supported by sufficient rationale.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical and other information necessary to make a decision on the Veteran's claim.

Additionally, the Board finds there has been substantial compliance with its January 2014 remand directives.  The United States Court of Appeals for Veterans Claims (Court) has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

Finally, the Veteran provided relevant testimony during the hearing before the Veterans Law Judge in March 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

The Veteran maintains that his service-connected scar on the right elbow is more severe than what is reflected by the currently assigned disability rating.  He was assigned a noncompensable rating, effective January 22, 2010, under 38 C.F.R. § 4.118, Diagnostic Code 7805.  The preponderance of the evidence is against the claim and the appeal will be denied.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R.   § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of 
an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2014).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of the earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court held that the critical element was that the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

The Veteran is currently in receipt of a noncompensable rating for his service-connected scar of the right elbow (claimed as a right arm and elbow disability), based on the results of his March 2010 VA examination.  The criteria for rating scars were revised, effective October 23, 2008.  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805).  As the Veteran filed the current claim in January 2010, the revised criteria apply.

Diagnostic Code 7800 provides for evaluation of burn scar(s), scar(s), or other disfigurement of the head, face, or neck.  38 C.F.R. § 4.118.  Here, the scar at issue is not located on the Veteran's head, face, or neck; thus, Diagnostic Code 7800 is not for application.

Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrants a 10 percent rating.  A 20 percent rating requires an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A 30 percent rating requires an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  A 40 percent rating requires an area or areas of 144 square inches (929 sq. cm.) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage. 38 C.F.R. § 4.118.

Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrants a 10 percent evaluation.  A superficial scar is one not associated with underlying soft tissue damage.  Note (2) under that code provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity, which are then combined into one rating under Diagnostic Code 7802.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful and a 30 percent disability rating is assigned for 5 or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118.

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800 through 7804 under an appropriate diagnostic code. 38 C.F.R. § 4.118.

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"). 

As to some of the factors that go into making credibility determinations, both the Court and the United States Court of Appeals for the Federal Circuit have provided guidance.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

According to the evidence of record, the Veteran was afforded a VA examination in March 2010 where he denied any pain, tenderness, breakdown of the skin covering the scar or any other issues with the scar.  There was no current treatment at the time.  An examination revealed the Veteran did have a residual scar formation that was 3cm x 1mm, linear and longitudinal.  The proximal end of the scar had a slight thickening of the scar formation which was approximately 1.5 cm in length and 1 mm in height.  The remaining scar was flush and flat to the skin.  There was no keloid formation.  The scar was located on the dorsum area of the lower right arm, below the elbow joint.  It was hypopigmented, superficial, and completely healed without pain or tenderness upon palpation.  The scar was stable and there was no limitation of motion or limitation of function caused by the scar.  There was also no disfigurement caused by the scar.  It was completely superficial without any underlying soft tissue loss, damage, joint, bone, nerve, muscle, or vascular involvement.  There was no inflammation, edema, or keloid formation.  The scar was not adherent to the underlying skin and the surface of the contour of the scar was not elevated or depressed.  The scar was not irregular, atrophic, shiny, or scaly.  An abnormal temperature of the scar was not noted. 

The Veteran testified before the Board in March 2011stating that he experienced severe pain in the right elbow (requiring 800mg of Ibuprofen three times per day) and functional impairment (inability to lift), due to the right arm/elbow disability.  As the Veteran has only been evaluated under the criteria for rating scars, the Board found that his reported symptoms may be indicative of a muscle injury to the right arm/elbow, specifically impairment of the Group V and VI muscles, which control flexion and extension of the elbow.  Therefore, without further comment from a clinician, it remained unclear to the Board which specific muscle groups, if any, are impacted by the Veteran's right arm/elbow disability.

Subsequently, the Veteran was afforded a VA examination in March 2014 where the Veteran described intermittent daily flare-ups of pain that occur with or without activity and could not pinpoint a specific activity that brought the flare-up on.  The Veteran described the pain as a 6-8 on a scale of 10 with achy pain and reports of cramping.  He denied decreased range of motion but did report weakness, numbness and tingling in the whole forearm which occurred intermittently with pain and cramping flare up.  The Veteran reported taking ibuprofen three times a day for the pain and did not use an elbow brace. 

A physical examination revealed the Veteran's right elbow had full range of motion without any objective evidence of painful motion.  He was able to perform repetitive-use testing without any additional limitation in the range of motion or functional loss.  The Veteran did not have any localized tenderness or pain on palpation of the joints/soft tissue and normal strength in flexion and extension of the right elbow.  The examiner determined the Veteran's scar was not painful and/or unstable, and that the total area of all related scars was not greater than 39 sq. cm.  There were also no other pertinent physical findings, complications, conditions, signs and/or symptoms related to any conditions diagnosed.  Imaging studies of the elbow showed no evidence of acute fracture, dislocation, abnormal alignment, or joint effusion.  The surrounding soft tissue was normal.  Calcification adjacent to the medial epicondyle likely represented findings of chronic epicondylitis. 

Upon physical examination, a review of the evidence of record, and the Veteran's lay history, the examiner determined 1) there was no orthopedic pathology related to the service-connected scar of the right elbow; 2) there was no right arm/elbow disability related to the Veteran's service-connected scar of the right elbow; 3) there was no muscle group impacted by the Veteran's service-connected scar of the right elbow; and 4) there was no neurological impairment by the Veteran's service-connected scar of the right elbow.  The examiner explained that according to the service treatment records, the Veteran's right arm cellulitis resolved with residual scarring from incision and drainage without bone, joint, muscle, or nerve involvement.  Regarding any neurological impairment, the examiner stated the January 2014 EMG revealed carpal tunnel syndrome but concluded that it was not caused by or the result of the Veteran's cellulitis to the right elbow which resolved.  The examiner stated it can be caused by illnesses such as hypothyroidism, rheumatoid arthritis, diabetes; repeatedly making the same hand/wrist movements, especially if the wrist is bent down; and pregnancy.  The examiner determined the Veteran did not have any additional functional impairments and the scar did not affect his activities of daily living or the ability obtain and maintain employment.  It was also not productive of marked interference with employment or require frequent periods of hospitalization.  Finally, the examiner determined it was less likely than not that the Veteran's current chronic epicondylitis by x-ray, olecranon bursitis with residual pain flare ups, and level 2 cervical discectomy with bone bank fusion and weakness in the right arm post-surgery were related to the Veteran's November 1968 in-service injury to the right elbow followed by an abscess and cellulitis, or are otherwise related to his military service.

Upon review of the evidence of record, the Board finds that an initial compensable rating for a service-connected scar on the right elbow is not warranted.  As stated above, Diagnostic Code 7800 does not apply as the scar is not on the Veteran's head, face, or neck.  The Board also finds Diagnostic Code 7801 does not apply as the Veteran's scar is not deep.  Under Diagnostic Code 7802, there is no evidence the area of the Veteran's scar was 144 square inches (929 sq. cm.) or greater.  Under Diagnostic Code 7804, while the Veteran's report of pain is acknowledged, there is no objective medical evidence the Veteran's scar is unstable or painful.  Therefore, the Board determined that the criteria for a 10 percent rating have not been met.  38 C.F.R. § 4.116, DC 7800-7805.

Furthermore, as stated in the January 2014 Board remand, based on the Veteran's lay statements of his symptomatology, without further comment from a clinician, it remained unclear to the Board which specific muscle groups, if any, are impacted by the Veteran's right arm/elbow disability.  However, based on the March 2014 VA examiner's findings, there are no other muscle groups that have been impacted by the Veteran's service-connected scar of the right elbow.  Therefore, as the findings do not reveal a muscle injury to the right arm/elbow (specifically impairment of the Group V and VI muscles) as related to the service-connected scar on the right elbow, an evaluation under the rating criteria for muscle groups is not warranted.  

Additionally, the Board also note that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned noncompensable disability rating throughout the appeal period. As such, assignment of staged ratings is not warranted.  See Fenderson, supra.

Accordingly, the Board finds that the claim of entitlement to a compensable initial disability rating for a scar on the right elbow must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.   However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Extraschedular consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, it is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe a disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The symptomatology of the service-connected scar on the right elbow is encompassed in the rating criteria under Diagnostic Codes 7800-7805.  The Veteran does not experience any symptomatology not already encompassed in the Rating Schedule.  His multiple complaints involving the elbow/forearm have not been shown to be manifestations of the service-connected scar or the inservice abscess and cellulitis which resulted in the scar.  The assigned schedular rating is, therefore, adequate and no referral for an extraschedular rating is required.


ORDER

Entitlement to an initial compensable rating for the service-connected scar on the right elbow (claimed as a right arm and elbow disability) is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


